office_of_chief_counsel internal_revenue_service memorandum number release date uil cc dom it a date date to district_counsel pennsylvania district philadelphia cc ner pen phi attn carol-lynn e moran from assistant chief_counsel income_tax accounting cc dom it a subject significant service_center advice request child_tax_credit this responds to your request for significant advice dated date in connection with a question posed by the philadelphia service_center in addition to answering your specific question which concerned the refundable portion of the child_tax_credit we also have discussed the treatment of the nonrefundable portion of that credit disclosure statement unless specifically marked acknowledged significant advice may be disseminated above this memorandum is not to be circulated or disseminated except as provided in ccdm d and e this document may contain confidential information subject_to the attorney-client and deliberative_process privileges therefore this document shall not be disclosed beyond the office or individual s who originated the question discussed herein and are working the matter with the requisite need to know in no event shall it be disclosed to taxpayers or their representatives issue sec_1 does an overstatement of the nonrefundable portion of the child_tax_credit under sec_24 of the internal_revenue_code result in a deficiency that may be assessed under the deficiency procedures does an overstatement of the refundable portion of the child_tax_credit under sec_24 result in a deficiency that may be assessed under the deficiency procedures conclusion sec_1 yes as in the case of any other nonrefundable credit an overstatement of the nonrefundable portion of the child_tax_credit results in an assessable deficiency no because sec_6211 was not modified in a manner similar to the treatment of the earned_income_credit in sec_32 to treat the refundable portion of the child_tax_credit under sec_24 as negative tax an overstatement of that portion of the child_tax_credit does not result in a deficiency a refund based on sec_24 may be recovered through the erroneous refund procedures of sec_7405 within the time limits of sec_6532 facts the issues are demonstrated by the following hypothetical examples example taxpayer filed a tax_return as head_of_household showing income of dollar_figure five exemptions social_security_tax withholdings of dollar_figure and an earned_income_credit of dollar_figure taxpayer claimed the child_tax_credit for four qualifying children taxpayer calculated the tax as follows adjusted_gross_income standard_deduction exemptions taxable_income tax nonrefundable portion of child_tax_credit net tax dollar_figure big_number big_number big_number big_number big_number portion of child_tax_credit refundable under sec_24 earned_income_credit child_tax_credit of dollar_figure limited to dollar_figure by sec_26 as in effect for the refundable_credit under sec_24 is limited to the lesser_of the credit that would be allowed under sec_24 without the sec_26 limitation dollar_figure or the excess of the social_security_taxes over the earned_income_credit dollar_figure - dollar_figure dollar_figure refundable under sec_32 - - the service later determined that taxpayer could take a child_tax_credit for only three qualifying children taxpayer’s tax_liability was recomputed as follows tax nonrefundable portion of child_tax_credit nonrefundable portion of the earned_income_credit net tax dollar_figure big_number earned_income_credit refundable under sec_32 example taxpayer filed a tax_return as head_of_household showing income of dollar_figure itemized_deductions of dollar_figure six exemptions and social_security_tax withholdings of dollar_figure taxpayer was not eligible for the earned_income_credit taxpayer claimed the child_tax_credit for five qualifying children taxpayer calculated the tax as follows adjusted_gross_income itemized_deductions exemptions taxable_income tax nonrefundable portion of child_tax_credit net tax dollar_figure big_number big_number big_number big_number big_number portion of child_tax_credit refundable under sec_24 child_tax_credit of dollar_figure limited to dollar_figure by sec_26 as in effect for the refundable_credit under sec_24 is limited to the lesser_of the credit that would be allowed under sec_24 without the sec_26 limitation dollar_figure or the excess of the social_security_taxes over the earned_income_credit dollar_figure - dollar_figure dollar_figure the service later disallowed a dollar_figure deduction taxpayer’s tax_liability was recomputed as follows taxable_income per return disallowed deduction corrected taxable_income tax nonrefundable portion of child_tax_credit net tax dollar_figure big_number big_number big_number big_number portion of child_tax_credit refundable under sec_24 discussion as demonstrated by the examples above sec_24 which was enacted by the taxpayer_relief_act_of_1997 pub_l_no and became effective in generally provides a credit of dollar_figure dollar_figure for for each qualifying_child a qualifying_child must be a dependent who is under age at year-end the credit is phased out at higher income levels in general tax_credits are either nonrefundable or refundable nonrefundable_credits may be applied to reduce tax and certain excess nonrefundable_credits may be carried to other years however unlike excess refundable credits they may not be refunded to taxpayers in the year they arise nonrefundable personal credits are listed in subpart a of part iv subchapter_a chapter of the income_tax subtitle subpart a refundable credits are listed in subpart c of the same part subpart c the distinction between nonrefundable and refundable credits is reflected in two provisions of the code relevant to the issues above first sec_26 generally limits a taxpayer's total personal nonrefundable_credits in subpart a to the taxpayer's regular_tax_liability second sec_6401 provides that if the refundable credits in subpart c exceed the taxpayer's liability the excess is considered an overpayment that may be refunded under sec_6402 child_tax_credit of dollar_figure limited to dollar_figure by sec_26 as in effect for cf sec_38 similar limit for business credits for tax years other than sec_26 limits subpart a credits to the excess of the regular_tax over the tentative_minimum_tax with respect to these distinctions the child_tax_credit in sec_24 has a hybrid character in general it operates like the other nonrefundable_credits in subpart a such as the dependent_care_credit or the adoption credit however sec_24 provides that in the case of a taxpayer with three or more qualifying children the aggregate credits allowed under subpart c shall be increased by the amount of the child_care_credit disregarding the tax_liability ceiling in sec_26 up to the taxpayer's social_security_taxes for the year reduced by any earned_income_credit consistent with this treatment sec_24 also provides that the portion of the child_tax_credit allowed under sec_24 is not treated as a credit allowed under subpart a for taxpayers with three or more qualifying children this effectively splits the child_tax_credit into two portions one nonrefundable under subpart a the other refundable under subpart c issue nonrefundable portion of child_tax_credit sec_6211 provides the definition of deficiency in pertinent part as follows a in general for purposes of this title the term deficiency means the amount by which the tax imposed exceeds the excess of the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over the amount of rebates as defined in subsection b made the basic definition in sec_6211 is often expressed in the following formula deficiency correct_tax or tax imposed - tax reported or tax shown on return prior assessments - rebates7 see 17_tc_1542 a rebate is an abatement credit or refund that was made on the ground that the correct_tax was less than the tax as previously reported or adjusted sec_6211 b a refund that is claimed on a taxpayer’s original return is not a rebate it has been argued that credits cannot be taken into account in the definition of a deficiency at all because they are amounts allowed as a credit against tax rather than elements of the tax itself however with respect to nonrefundable_credits such as the dependent_care_credit or the investment_tax_credit it is settled that such credits are part of the correct_tax and the tax reported in the deficiency definition in 77_tc_749 for example the tax_court held that the service properly included in its deficiency determination an adjustment to the taxpayer’s investment_credit in addition to its adjustments to the taxpayer’s taxable_income in so holding the court stressed congress’ action in specifically removing certain credits from the deficiency calculation in sec_6211 and reasoned by negative inference that all taxes credits deductions exclusions etc imposed or allowed in subtitle a are to be taken into consideration in calculating the existence of a deficiency sec_6211 provides exceptions to this general proposition t c pincite see also 923_f2d_1005 2d cir 86_tc_1222 as discussed above the child_tax_credit has a hybrid character part nonrefundable and part refundable to the extent it is nonrefundable we see no reason to treat the child_tax_credit differently from the other nonrefundable_credits in subpart a accordingly we conclude that an overstatement of the nonrefundable portion of the child_tax_credit results in a deficiency within the meaning of sec_6211 and can be assessed and collected following the deficiency procedures in chapter subchapter_b thus if in example above the service had determined that the taxpayer was not entitled to the child_tax_credit at all the erroneous dollar_figure nonrefundable portion of the child_tax_credit would have been assessable as a deficiency sec_6211 provides as follows the tax imposed by subtitle a and the tax_shown_on_the_return shall both be determined without regard to payments on account of estimated_tax without regard to the credit under sec_31 without regard to the credit under sec_33 and without regard to any credits resulting from the collection of amounts assessed under sec_6851 or sec_6852 relating to termination assessments sec_32 provides that in certain circumstances a portion of the child_tax_credit is technically designated as a supplemental child credit this is merely a mechanism for issue refundable portion of child_tax_credit sec_6211 provides special treatment for the recovery_of certain refundable credits through the deficiency procedures by treating those amounts as negative tax in the deficiency determination as follows for purposes of subsection a a any excess of the sum of the credits allowable under sec_32 and sec_34 over the tax imposed by subtitle a determined without regard to such credits and b any excess of the sum of such credits as shown by the taxpayer on his return over the amount shown as the tax by the taxpayer on such return determined without regard to such credits shall be taken into account as negative amounts of tax the operation of sec_6211 can be illustrated by an example involving the earned_income_credit a refundable_credit listed in subpart c as follows taxpayers filed a joint_return claiming one dependent three exemptions and reporting dollar_figure of adjusted_gross_income all of which was earned_income taxpayers showed zero tax due and claimed an earned_income_credit of dollar_figure which was refunded to taxpayers the service later determined that taxpayers had an additional dollar_figure of earned_income the service calculated that taxpayers had a tax_liability of dollar_figure and were entitled to an earned_income_credit of dollar_figure a deficiency of dollar_figure would be calculated under sec_6211 as follows correct_tax without earned_income_credit with earned_income_credit sec_6211 dollar_figure counting part of the child_tax_credit as earned_income_credit for revenue estimating purposes sec_32 does not transform a nonrefundable child_tax_credit into a refundable_credit or affect the amount of a taxpayer’s tax_liability accordingly the service is not requiring taxpayers to calculate the supplemental child credit or reflect it on a return our conclusions with respect to the nonrefundable portion of the child_tax_credit apply regardless of whether it is technically a supplemental child credit reported tax without earned_income_credit with earned_income_credit sec_6211 correct_tax less reported tax_deficiency - by expressly treating the refundable portion as negative tax the operation results in a positive amount for the deficiency since subtracting a negative_amount is the equivalent of addition however when congress enacted the child_tax_credit it did not add corresponding language to sec_6211 to cover the portion of the credit that is refundable under sec_24 or otherwise provide for assessment of that amount therefore on the principle of statutory construction that the expression of one thing implies the exclusion of another because the portion of the child_tax_credit that is refundable under sec_24 is not listed in sec_6211 we conclude that the service may not treat that amount as negative tax in making the deficiency determination applying these principles to the examples above as we concluded under issue the nonrefundable portion of the child_tax_credit is taken into account in calculating the deficiency however because the portion refundable under sec_24 cannot be treated as negative tax the deficiencies in the above examples would be calculated under sec_6211 as follows ex ex tax imposed tax shown on return deficiency dollar_figure - dollar_figure -0 note that this conclusion will in some circumstances prevent the service from recovering a refund through assessment even when the adjustment in question involves an item other than the child_tax_credit in example above for example the operation of sec_24 and sec_6211 results in no deficiency so that the service is precluded from recovering by deficiency procedures the tax attributable to the disallowed deduction although we conclude that an erroneous sec_24 child_tax_credit refund cannot be recovered through assessment it is still an erroneous refund resulting in a liability that can be recovered either through voluntary repayment or civil suit under sec_7405 within the two-year limitations_period of sec_6532 it is settled that the service has the option of employing this alternative means of recovering a refund see 73_tc_902 although for several reasons the service generally employs assessment procedures where available our conclusion that the refundable portion of the child_tax_credit is not part of a deficiency does not seem to have been intended by congress this office has suggested that legislation be proposed to correct the situation by including a reference to sec_24 in sec_6211 in the absence of such legislation however the portion of the child_tax_credit that is refundable under sec_24 cannot be included in a deficiency determination if you have any questions or comments regarding this matter please call amy pfalzgraf at assistant chief_counsel income_tax accounting by michael d finley if sec_24 were included in sec_6211 deficiencies in the above examples would be calculated under sec_6211 as follows tax imposed tax on return deficiency ex dollar_figure - ex dollar_figure -
